Dismiss and Opinion Filed June 7, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-92-01112-CV

                      KEENE CORPORATION, Appellant
                                    V.
                       OLLIS E. KIRK, ET AL, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 90-5245-J

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      We reinstate this appeal. In 1994, we abated this case due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which does not show a

pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Leslie Osborne//
                                        LESLIE OSBORNE
9201112f.p05                            JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KEENE CORPORATION, Appellant                   On Appeal from the 191st Judicial
                                               District Court, Dallas County, Texas
No. 05-92-01112-CV          V.                 Trial Court Cause No. 90-5245-J.
                                               Opinion delivered by Justice
OLLIS E. KIRK, ET AL, Appellees                Osborne. Justices Pedersen, III and
                                               Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 7th day of June, 2021.




                                       –3–